ORDER
MASSIE M. TILLMAN, Bankruptcy Judge.
On June 23, 1998, came to be considered by this Court the adversary proceeding filed by the Debtor to determine her federal income tax liability due to the Internal Revenue Service. This Court, having considered the pleadings, the evidence and the arguments of counsel, finds that the Debt- or’s 1987, 1988 and 1989 federal income taxes constitute a priority claim under 11 U.S.C. § 507(a)(8)(A)(ii) as such taxes were assessed within 240 days of the Debt- or’s second bankruptcy petition, which was filed July 22, 1996. Such taxes, therefore, are non-dischargeable under 11 U.S.C. § 523(a)(1).
The Court further finds that the Debt- or’s 1990 and 1991 federal income taxes do not constitute a priority claim. Such taxes, therefore, are dischargeable pursuant to the Debtor’s Chapter 7 bankruptcy proceeding.
IT IS THEREFORE ORDERED that the Debtor’s 1987, 1988, and 1989 federal income taxes are exempt from discharge under 11 U.S.C. § 523(a)(1). It is further ordered that the Debtor’s 1990 and 1991 federal income taxes are dischargeable.